DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-7 recite a computer implemented method (i.e. a process such as an act or series of steps), claims 8-14 recite a computer program product, and claims 15-20 recite a computer system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 8, and 15 recites: A method comprising: identifying one or more users in an communication, one or more activities 
The claims recite a mental process. Before computers one could mentally associate a series of inputs and information to a user and recommend things such as a tag or grouping for any communications or information. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: computer-implemented and electronic communication
Claim 8: a computer program product for implementing a program that manages a device, comprising a non-transitory tangible storage device having program code embodied therewith, the program executable by a processor of a computer, and electronic communication.
Claim 15: a computer system for implementing a program that manages a device, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, and electronic communication.
The additional element is directed to using a generic computer to process information and perform the recited method of generating suggestions for tagging various communication. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea recited in the independent claims 1, 8, and 15 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional using a computer to allow users to not only share information but also process that information to generate a tag or grouping (see Specification [0002-0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-7, 9-14, and 16-20 are directed towards further narrowing the abstract idea of generating one or more tagging suggestions for a series of communications based on a user and series of contextual information.

Claims 2, 9, and 16 further recite the additional elements of biometric data, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.
Claims 3, 10, and 17 further recite the additional elements of natural language processing, image analysis, optical character recognition, text analysis algorithms, and a timestamp, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.
Claims 6, 13, and 20 further recite the additional elements of a detected internet of things device, social network feeds, and textual analysis, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhawan (US 2016/0328401).
Claims 1, 8, and 15: Dhawan discloses (Claim 1) a computer-implemented method comprising: (Claim 8) a computer program product for implementing a program that manages a device, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising: (Claim 15) a computer system for implementing a program that manages a device, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for: identifying one or more users in an electronic communication, one or more activities associated with the electronic communication, and metadata containing location and time information for content in the electronic communication, in response to receiving the content from a user (Paragraph [0003]; Fig. 1, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received). Mapping the identified one or more users in the electronic communication with the one or more activities associated with the electronic communication (Paragraph [0003]; [0023-0024]; [0031-0033]; Fig. 1, a user is an entity or a person visiting a social networking website and engaging with content and other users of the social networking website. Examples of interaction includes posting a post, liking a post or posts, sharing the post, commenting on the posts, etc. The system includes a marketer/brand device operated by a marketer of an entity. The marketer creates an account with the social networking website. In one embodiment the marketer creates a social page. The marketer inputs a post planned for publishing). Generating one or more tagging suggestions for the electronic communication based on the mapping (Paragraph [0002-0003]; [0017-0018]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion And posting the electronic communication with the generated one or more tagging suggestions (Paragraph [0002-0003]; [0017-0018]; [0023-0026]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The hashtags are then recommended based on a ranking to the publisher for use with the post planned for publishing).
Claims 3, 10, and 17: Dhawan discloses the computer-implemented method as per claim 1, the computer program product of claim 8, and the computer system of claim 15. Dhawan further discloses wherein identifying metadata containing location and time information for the received content comprises using at least one of the following in a group consisting of: natural language processing, image analysis, optical character recognition, text analysis algorithms, geographic location, and timestamp (Paragraph [0002-0003]; [0017-0018]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The social tool analyzes the post using natural language processing techniques and determines one or more keywords form the post. The one or more keywords are indicative of name of the brand, product of the brand, etc.).
Claims 1, 3, 8, 10, 15, and 17 are rejected under U.S.C. 102. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 9, 11-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US 2016/0328401) in view of Glaser (US 2016/0269400).
Claims 2, 9, and 16: Dhawan discloses the computer-implemented method as per claim 1, the computer program product of claim 8, and the computer system of claim 15. Dhawan further discloses wherein generating one or more tagging suggestions for the electronic communication further comprises: associating one or more contextual relationships, in the electronic communication, for each of the identified one or more users engaged in the identified one or more activities with the user (Paragraph [0002-0003]; [0017-0018]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The social tool analyzes the post using natural language processing techniques and determines one or more keywords form the post. The one or more keywords are indicative of name of the brand, product of the brand, etc.). And creating one or more contextual categories, in the electronic communication, for each of the associated one or more contextual relationships (Paragraph [0002-0003]; [0017-0020]; [0041]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more 
However, Dhawan does not disclose identifying the one or more activities performed by the identified one or more users in the electronic communication by correlating metadata extracted from the received content with biometric data of the identified one or more users.
In the same field of endeavor of managing user metadata to generate a tag Glaser teaches identifying the one or more activities performed by the identified one or more users in the electronic communication by correlating metadata extracted from the received content with biometric data of the identified one or more users (Paragraph [0010-0013]; [0016]; [0048]; Fig. 1, it is a further object of 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of generating a series of suggested tags for a social network post as disclosed by Dhawan (Dhawan [0017] with the system of identifying the one or more activities performed by the identified one or more users in the electronic communication by correlating metadata extracted from the received content with biometric data of the identified one or more users as taught by Glaser (Glaser 0016]). With the motivation of better correlating information to a user to validate metadata (Glaser [0006]).
Claims 4, 11, and 18: Modified Dhawan discloses the computer-implemented method as per claim 2, the computer program product of claim 9, and the computer system of claim 16. Dhawan further discloses further comprising: tagging the identified one or more users, in the electronic communication, based on the identified one or more activities and the created one or more contextual categories (Paragraph [0002-0003]; [0016-0018]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then And displaying the tagged identified one or more users, in the electronic communication, in a hierarchical manner based on the created one or more contextual categories (Paragraph [0002-0003]; [0016-0018]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then ranked based on predefined criteria including at least one of frequency of appearance of respective hashtag in posts, number of likes or shares or retweets of post comprising respective hashtag, number of followers, or sentiment of post comprising the hashtag. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The social tool analyzes the post using natural language processing techniques and determines one or more keywords form the post. 
Claims 5, 12, and 19: Modified Dhawan discloses the computer-implemented method as per claim 2, the computer program product of claim 9, and the computer system of claim 16. Dhawan further discloses further comprising: further comprising: tagging the one or more users identified in the electronic communication with an appropriate name, selected from a group consisting of: a nickname, an actual name, a professional name, and a group name (Paragraph [0002-0003]; [0017-0020]; [0041]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The social tool analyzes the post using natural language processing techniques and determines one or more keywords form the post. The one or more keywords are indicative of name of the brand, product of the brand, etc. The hashtag allows grouping of similarly tagged posts or messages or comments). And displaying the appropriate name in the electronic communication, based on a status of a registered viewer of the electronic communication (Paragraph [0002-0003]; [0017-0020]; [0024]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more keywords from a post (electronic communication) planned for publishing by a publisher. The post is associative with an entity. An input criterion comprising at least one of age group, geographical location, date range, or keyword (metadata) is received. For each post of the obtained previous posts a sentiment is determined. The obtained previous posts are categorized into one or more categories based on sentiment of each post. For each category, hashtags used in the obtained previous posts in that category are determined. The hashtags are then recommended, based on a ranking, for each category to the publisher for use with the post planned for publishing. In accordance to embodiments of the present invention a procedure for recommending hashtags is provided. The social tool analyzes the post using natural language processing techniques and determines one or more keywords form the post. The one or more keywords are indicative of name of the brand, product of the brand, etc. The hashtag allows grouping of similarly tagged posts or messages or comments).
Claims 6, 13, and 20: Modified Dhawan discloses the computer-implemented method as per claim 2, the computer program product of claim 9, and the computer system of claim 16. Dhawan further discloses further comprising: wherein the one or more contextual relationships are determined from at least one of the following in a group consisting of: a detected internet of things (IoT) device within a defined proximity of the user, calendar entries, social network feeds, textual analysis, and manual entries by the user (Paragraph [0002-0003]; [0017-0020]; [0024-0025]; Figs. 1 and 2, a method for recommending hashtags is provided. The method includes determining one or more .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US 2016/0328401) in view of Svendsen (US 2019/0073346).
Claim 7: Dhawan discloses the computer-implemented method as per claim 1. However, Dhawan does not disclose further comprising: further comprising: in response to receiving content for a second electronic communication, identifying an activity associated with the received content for the second electronic communication; verifying whether the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication; and in response to verifying that the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication, automatically tagging each of the identified one or more users in the second electronic communication.
In the same field of endeavor of generating recommended tags Svendsen teaches further comprising: in response to receiving content for a second electronic communication, identifying an activity associated with the received content for the second electronic communication; verifying whether the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication; and in response to verifying that the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication, automatically tagging each of the identified one or more users in the second electronic communication (Paragraph [0041-0044]; [0047-0048]; [0070]; Figs. 4B and 14, a web page may be used to implement an user interface for the interactive tagging of images according to an implementation of the present disclosure. In an aspect of the present disclosure, the user computing device may communicate with the social network server. The user may befriend a second user. An image may be tagged using a tagging function. One form of tagging may involve tagging subject faces occurring in the image. As used 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of generating a series of suggested tags for a social network post as disclosed by Dhawan (Dhawan [0017] with the system of further comprising: in response to receiving content for a second electronic communication, identifying an activity associated with the received content for the second electronic communication; verifying whether the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication; and in response to verifying that the identified one or more users associated with the created one or more contextual categories in the electronic communication are present in the second electronic communication, automatically tagging each of the identified one or more users in the second electronic communication as taught by Svendsen (Svendsen [0041]). With the motivation of better verifying online information for providing suggested tags for content (Svendsen [0003]).


Therefore, claims 2, 4-7, 9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ruskin (US 10991055) System for recommending social media metadata tags and related methods.
Hasan (US 2020/0097992) Systems and method for hashtags embedding based on user generated content for creating user specific loyalty identifiers.
Doyle (US 2019/0362441) System and method for aggregating social network feed information. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689